                          IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division

DANIEL RODRIGUEZ, JR.,
     Petitioner

        v.                                                            Civil No. 3:19cv845 (DJN)

COMMONWEALTH OF VIRGINIA,
    Respondent.

                                              ORDER

        In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:

        1.      The Report and Recommendation is hereby ACCEPTED and ADOPTED;

        2.      The action is hereby DISMISSED WITHOUT PREJUDICE; and,

        3.      A certificate of appealability is hereby DENIED.

        Petitioner is advised that he has the right to appeal the decision of the Court. Should he

wish to do so, a written notice of appeal must be filed with the Clerk of the Court within thirty

(30) days of the date of entry hereof. Failure to file a written notice of appeal may result in the

loss of the ability to appeal.

        The Clerk is DIRECTED to send a copy of this Order to Petitioner.

        It is so ORDERED.


                                                                                /s/
                                                              David J. Novak
Date: March 25, 2020                                          United States District Judge
Richmond, Virginia
